Opinión disidente
del Juez Asociado Señor Negrón García.
El prestigio, validez y fuerza moral intrínsecos de una decisión judicial no sólo dependen de sus razonamientos, sino de darle oportunidad de enfrentarla por quien viene obligado a acatarla (audi alteram partem).
h — H
En buena metodología adjudicativa, la cuestión de si el Gobernador de Puerto Rico era y es parte indispensable sólo puede evaluarse y comprenderse precisando los importantes pronunciamientos que hoy se adjudican.
En síntesis, en virtud de un análisis histórico, estatuta-rio y constitucional, el Tribunal expresamente resuelve que: (1) “[l]a doctrina de separación de poderes y el sistema democrático mismo de gobierno presuponen, en lo que atañe a las facultades compartidas como es la de nombramiento, la búsqueda del consenso, el logro del equilibrio necesario para realizar las tareas del gobierno”; (2) “[e]n lo que atañe a nombramientos, la Rama Ejecutiva no puede despojar a la Rama Legislativa del poder de confirmación que le confieren la Constitución y las leyes” (énfasis suplido); (3) “todo inte-rinato en que se activa la cláusula de separación de poderes y el interinato tiene que cesar. De no ser así, podría eva-dirse con facilidad el poder de confirmación del Senado, inclinarse pesadamente la balanza del lado de la Rama Eje-cutiva y romperse el equilibrio que persigue la cláusula de separación de poderes” (énfasis suplido); (4) “todo interinato en cargos que requieran el consejo y consentimiento del Senado quedará sin efecto en virtud de la Constitución del Estado Libre Asociado de Puerto Rico, al levantarse la *624sesión ordinaria de la Asamblea Legislativa en curso o, en su defecto, [al levantarse] la siguiente, al comienzo del inte-rinato, a menos que se efectúe antes el nombramiento en propiedad” (escolio omitido); (5) “[a] partir de ese momento, el puesto quedará vacante, sin que pueda ser ocupado por persona que no cuente con nombramiento en propiedad [idebidamente confirmado]” (énfasis suplido); (6) “[e]n lo que atañe a los nombramientos de receso . . . nuestra Consti-tución imp[ide] la utilización de ese mecanismo para re-poner en un cargo a una persona rechazada específicamente para ese puesto por el Senado”; y (7) “[n]o puede lograrse el ... fin [de interinatos prolongados] mediante el recurso de extenderle a la persona rechazada un nombramiento de receso”.
Aunque no se formula ni expone, del análisis inteligente de esos pronunciamientos, la decisión de hoy cristaliza sub silentio uno de igual trascendencia que le sirve de ancla: la obligación constitucional del Gobernador de enviar al Senado, en la primera sesión ordinaria siguiente y dentro de un período de tiempo razonable —acorde con las circuns-tancias particulares en ese momento— todo nombramiento extendido durante el receso. 4 Diario de Sesiones de la Convención Constituyente 2338 (1952).
Sin prejuzgar esos pronunciamientos, al tenor de los mismos, resulta inconcebible la omisión de no habérsele demandado, aduciéndose que no se le está requiriendo nada. A tal efecto se sostiene que “[e]l decreto emitido en instancia no ordena al honorable Gobernador de Puerto Rico a hacer nada”. Al profundizar, nos percatamos de que esa con-clusión es errónea, contradictoria e incompatible con los pronunciamientos antes enumerados.
Ciertamente, al decretarse la vacante del Sr. Carlos J. López Nieves se crea una situación fáctica que ineludible-mente conlleva una obligación del señor Gobernador para con el Senado de someter un nombramiento, compelible mediante el vehículo de mandamus. Hernández Agosto v. *625Romero Barceló, 112 D.P.R. 407 (1982). Esta última rea-lidad de por sí es suficiente y expone palmariamente su indispensabilidad como parte. Como reconoce la opinión “el asunto [de si es indispensable o no] es de orden tan relevante y vital que puede presentarse en apelación por primera vez o aun suscitarse por este Tribunal sua sponte”. (1) Cumpli-mos con esa encomienda no sin antes plasmar que nos pre-ocupa sobremanera la juridicidad de varias aseveraciones utilizadas como fundamento para convalidar la ausencia procesal del señor Gobernador. Examinémoslas.
Se da énfasis a que éste estuvo “enterado del pleito” a través de su propio abogado, el Secretario de Justicia. Se consigna, además, que la ausencia no lo expone a perjuicio, pues el “interés constitucional del honorable Gobernador de Puerto Rico en este caso estriba en el fiel cumplimiento de las leyes y no en que prevalezca tal o cual interpretación”. Sobre la primera proposición, adviértase que el Secretario de Justicia —quien no era en este litigio su abogado— fue notificado en cumplimiento del requisito prescrito en la Regla 4.4(g) de Procedimiento Civil, aplicable al demandarse a López Nieves en su capacidad de funcionario público. Corujo Collazo v. Viera Martínez, 111 D.P.R. 552 (1981). El señor Gobernador no fue demandado y menos notificado apropiadamente. Nos preguntamos: ¿Desde cuán-do en nuestro ordenamiento el conocimiento extrajudicial de una causa, sin que se cumpla con los requisitos de re-clamación y notificación formal, es fuente que otorga o somete a una persona a la jurisdicción de un tribunal? Para *626conferir jurisdicción sobre la persona de un demandado es menester que se expida un emplazamiento y se diligencie conjuntamente con la demanda. A.F.F. v. Tribunal Superior, 99 D.P.R. 310 (1970). No basta con que se entere de la existencia del pleito por otros medios, ni aun con que com-parezca físicamente al recinto judicial. Claudio v. Castilla Mojica, 100 D.P.R. 761 (1972).
En cuanto a la segunda premisa, aunque de su faz la lógica resplandece, en su fondo se descolora. Admitida-mente, el interés y misión constitucional del Primer Ejecu-tivo es la fiel observancia de las leyes y su correcta interpre-tación. Ahora bien, ¿no es ese mismo interés presumible-mente atribuible y extensivo a cualquier persona, en particular funcionarios públicos, legisladores, inclusive los jueces que integran los tribunales? ¿Significa, entonces, que puede prescindirse de incluir como parte demandada a quien realmente es indispensable en virtud de las alega-ciones, controversias y derechos a adjudicarse, en función a ese interés de legalidad?
II
Bajo el criterio definidor de parte indispensable plas-mado en la Regla 16 de Procedimiento Civil vigente, (2) el Primer Ejecutivo del país —como poseedor de la facultad y deber constitucional de iniciar el proceso de nominación y someter al Senado sus miembros de gabinete— genera pro-*627cesal y sustantivamente suficiente “interés común sin cuya presencia no pueda adjudicarse la controversia”.
El precepto reglamentario aspira a proteger a la persona ausente de los efectos perjudiciales de un dictamen judicial y evitar la multiplicidad de litigios. Exige un enfoque jurídico consistente con la equidad y conciencia de índole circunstancial o pragmática, aspecto que configura su existencia y sustancia propia en virtud de factores par-ticulares en el contexto de cada caso, tales como tiempo, lugar, modo, alegaciones, prueba, clase de derechos, inte-reses en conflicto, resultado y finalidad. “Esta regla entronca con la cláusula constitucional sobre debido proce-dimiento de ley.” II Práctica Procesal Puertorriqueña, Publicaciones JTS (1979), pág. 212. A tal efecto, en Carrero Suárez v. Sánchez López, 103 D.P.R. 77, 78 (1974), reitera-mos que “[ejsencia del debido proceso de ley es que nadie sea privado de su propiedad sin darle oportunidad de ser oído”. Proceder de manera contraria, ofende principios elementales y choca con el instinto de justicia que todos albergamos en nuestro espíritu. Por ende, el juzgador no puede circunscribir su decisión a un simple análisis literal de las alegaciones de la parte actora, o a quién éste, unila-teralmente, escogió demandar o cómo intituló la acción. Para una adjudicación legítima debe auscultar y detectar en su íntima sensibilidad judicial si se han traído correcta-mente ante el foro todos los titulares indispensables. Con visión integral y clarividencia profunda, debe ir más allá de su faz y evaluar el contenido y valor sustantivo de tales ale-gaciones, su suficiencia, los derechos en controversia y la naturaleza y pluralidad del remedio final a proveerse.
A poco reflexionemos notamos que, objetivamente, con-curren todos los requisitos para estimar parte indispensable al señor Gobernador. De la propia opinión del Tribunal surge que lo que está realmente en juego es su facultad para retener en funciones interinas a una persona cuyo nombra-miento como miembro de su gabinete le fue previamente *628rechazado por el Senado. Así lo expusieron los demandantes desde el primer momento en sus alegaciones. Aunque extrañamente optaron por no demandarlo, para configurar cabalmente la causa de acción, inevitable e ineludible-mente, tuvieron que formular alegaciones alusivas a su persona cuestionando sus actuaciones, consistentes en respal-dar el interinato de López Nieves durante el cuatrienio que discurre y su negativa a nominar a otra persona. Los acápites pertinentes de la petición rezaban:
7. El Gobernador de Puerto Rico, Hon. Carlos Romero Bar-celó, ha justificado y ha endosado públicamente las actua-ciones'del Demandado y lo ha respaldado para que continúe durante el resto del cuatrienio en el desempeño de las funciones de Secretario de Agricultura, a pesar del rechazo expreso por parte del Senado. Ha manifestado, además, que no se propone nombrar ninguna otra persona para el cargo de Secretario de Agricultura durante el próximo cuatrienio y permite al Demando que ejerza las funciones de ese cargo vía la ocu-pación del cargo de Subsecretario de Agricultura.
8. .
9. De permitirse que el Demandado continúe ejerciendo las funciones del Secretario de Agricultura, vía el mecanismo de que ocupa el cargo de Subsecretario, puesto para el cual no se requiere el consejo y consentimiento del Senado, se estaría permitiendo que mediante un proceso de circu[n]valación (circumvent) se tornará en absolutamente ineficaz el mecanismo de consejo y consentimiento del Senado, privándose así al Senado, y a los Demandantes de efectuar su poder compar-tiendo su nombramiento de los secretarios de Gobierno que le ha sido otorgado por el artículo 4, See. 5, de nuestra Consti-tución.
10. Las actuaciones del Demandado en la capacidad de Secretario de Agricultura, sean en carácter de interino o de cualquier otra forma, son ilegales por carecer su nombra-miento de validez constitucional dado el rechazo de su desig-nación por parte del Senado de Puerto Rico; causando tales actuaciones ilegales un daño irreparable al Senado de Puerto Rico y a los Demandantes como miembros de ese Cuerpo y como miembros de las Comisiones asignadas a trabajar en el *629proceso de confirmación y con legislación y los asuntos con-cernientes al Departamento de Agricultura. (Énfasis su-plido.)
Su lectura causa una sola impresión. Es como si origi-nalmente el señor Gobernador hubiese sido incluido como demandado en el epígrafe y subsiguientemente, por alguna misteriosa razón, fue eliminado. Esta apreciación queda fácilmente corroborada mediante una prueba sencilla, pero objetiva. Bajo la hipótesis de habérsele demandado, ¿hu-biese prosperado una moción de desestimación por él pro-movida? En recta inteligencia judicial, la contestación es en la negativa. La demanda aduce hechos suficientes, constitu-tivos de una causa de acción en su contra.
La causa de acción, inexorable e inextricablemente, está ligada y descansa en las actuaciones directas del señor Gobernador. Así lo aquilató y dictaminó el tribunal de instancia al concluir:
Es indudable que el mantener en un puesto a un funcionario que ha sido expresamente rechazado por el Senado por un período de más de seis meses (abril a octubre) viola los más elementales principios de la doctrina de separación de po-deres. Equivocado o no, el Senado emitió su juicio. La actua-ción del Poder Ejecutivo al mantener al demandado ejerciendo las funciones reales del cargo es soslayar la voluntad del Senado; es convertir en letra muerta los derechos y prerrogati-vas que le otorga la Constitución a la rama legislativa. Ante ese cuadro no puede prosperar la interpretación literal, por no llamarla legalista, del demandado, de que el estatuto le permite seguir actuando como Secretario Interino del Depar-tamento de Agricultura. No hay duda de que dicha facultad emana de la sección 337, pero la misma no controla la situa-ción ante nos. (Énfasis suplido.)
Nuestra decisión no sólo confirma ese fallo, sino que lo trasciende al reubicar y fijar nuevas coordenadas en el plano constitucional. Además de enjuiciar y anular la acción del Primer Ejecutivo sin darle audiencia, por pri-mera vez se prejuzga e interpreta la dinámica constitu-*630cional entre ese poder y el Senado. Se reformulan, además, deberes e imponen obligaciones recíprocas que van a la entraña misma de la doctrina de separación de poderes. Se llega al extremo de imponer serias limitaciones a la prerro-gativa ejecutiva de extender nombramientos de receso jamás contempladas en nuestra Constitución. Difícilmente puede concebirse un litigio en que, para un gobernador, exista un interés tan real y patente como el de autos. Siguiendo el razonamiento de la opinión, ¿no es este interés “de tal orden que impid[e] la confección de un decreto sin afectarlo”?
Después de esta decisión, preguntamos: si el señor Go-bernador no llena la vacante creada, ¿queda algo más por discutir y adjudicar que no sea, por vía de epílogo incom-pleto y en pleito independiente, aclararla y exigirle que lo haga? Presumiendo la existencia de ese otro litigio, ¿estará este Tribunal, a la luz de sus planteamientos, en disposición de reexaminar, reconsiderar y modificar sus pronuncia-mientos o será un fiat accompli? Procesalmente, su presen-cia es insoslayable.
i ► — I
Lo expuesto bastaría para disponer del recurso. Sin embargo, se vulnera la Regla 16 en otro aspecto esencial. Como hemos dicho, la opinión no evita, sino que tiende a promover al menos otro pleito. Obsérvese que la denomi-nación de injunction es irrelevante. Pudo intitularse “sen-tencia declaratoria”, quo warranto o mandamus y ello no hubiese alterado la verdadera pluralidad de la causa de acción y su desenlace. Tales designaciones no desvirtúan la naturaleza dual del remedio pretendido y adjudicado en sus dos dimensiones reales: ordenar al señor López Nieves que cese en el cargo y compeler al señor Gobernador a nombrar un sustituto. Al resolverse que éste no es parte indispensable, la sentencia es vaga e inconclusa. Veamos.
Al decretarse la vacante por orden judicial, ¿puede *631afirmarse persuasivamente que finalizó este episodio judicial? ¿Puede sostenerse seriamente que el señor Gobernador no viene obligado a llenarla en algún momento? Después de esta decisión, ¿le queda alguna opción? Estas interro-gantes no pueden soslayarse a base de argüir que el “decreto no le instruye a tomar curso alguno de acción”. Si así fuera, el remedio sería trunco y fugaz.
Representaría tres posibilidades. Primeramente, la ad-misión de que el poder judicial simplemente ha incurrido en un ejercicio académico y vacío, pues ha proclamado la vi-gencia de una Constitución abstracta e inoperante.
La segunda posibilidad que visualizamos es que el Tribunal, sin desearlo, haya decretado una solución anárquica. Mientras el señor Gobernador y el Senado debaten y buscan un consejo, temporalmente un departamento ejecutivo habrá quedado acéfalo, sin dirección y a la deriva, inte-rrumpidas y paralizadas, pro tanto, la estabilidad y conti-nuidad de los servicios esenciales que presta a la ciuda-danía.
Y tercero, aunque no tenemos el beneficio de un análisis concreto y persuasivo, la única forma excogitable de poder .sostener jurídicamente la tesis de que el señor Gobernador puede optar por no hacer nada, sería remitiendo la cuestión al foro del juego político y a la opinión pública. Para esta disyuntiva habría que recortar más la facultad constitu-cional en cuanto a nombramientos de receso. Conllevaría resolver que también existe un impedimento absoluto a llenar de ese modo una vacante creada en virtud de haber cesado un interinato al finalizar una sesión ordinaria. Eri-gido ese obstáculo —ante el problema administrativo mayúsculo y la presión de la opinión pública— teórica-mente, el Primer Ejecutivo se vería forzado a buscar, a la brevedad posible, el consenso del Senado para solucionarlo y darle dirección a uno de sus departamentos. ¿Se evita por este medio el trastocar el fino balance de pesos y contrape-sos que sostiene a nuestra estructura política?
*632Bajo nuestra arquitectura constitucional, ninguna de las tres ramas de gobierno puede reclamar horizontes ilimita-dos. Ahora bien, ¿dónde se trazan los linderos en el deli-neamiento decisorio de la ramificación de esos poderes? ¿Cuál de las anteriores alternativas es la jurídicamente co-rrecta y sabia? Estas preguntas constituyen dilemas que en función de oráculos a destiempo no nos corresponde inves-tigar y decidir en esta etapa procesal. Simplemente, las hacemos para ilustrar las complejidades de las cuestiones sustantivas centrales y la indispensabilidad del señor Go-bernador en el caso. Las mismas surgen al aferrarse a la errónea posición de que la decisión no le obliga a actuar, como único medio para subsanar la omisión procesal.
Aun sin dirigirnos por esas y otras avenidas inexplora-das, subsiste la incógnita inicial: si no viene obligado a hacer nada, ¿cómo entonces explicar la tesis por analogía de interinato limitado, apoyada precisamente en su obligación original de someter la nominación al Senado, y el derecho de éste de compartir en la determinación de los nombra-mientos de miembros del gabinete?
IV
Aun cuando se dejan lagunas, más allá de la inventiva de la gramática e imaginación judicial, es irrefutable que nuestro mandato a corto plazo crea una vacante en un puesto cuyo sucesor precisa de un nombramiento que opor-tunamente debe llenar el Primer Ejecutivo, sujeto a la con-firmación del Senado. Ese es el reclamo real y destino final del pleito. La situación se rige y controla por la decisión de Hernández Agosto v. Romero Barceló, supra. No es menester acudir a casos de la jurisdicción norteamericana. En nin-guno se planteó ni resolvió expresamente la cuestión que nos ocupa. A contrario sensu nuestra reciente doctrina, según expuesta en la mencionada decisión, lo hizo. Sus fun-damentos conservan suficiente vitalidad y fuerza per-suasiva.
*633Allí, en cuanto a un “interés” de idéntica intensidad y naturaleza, a saber, la encomienda de cumplir con el deber de nominar a varios funcionarios y remitirlos al Senado, sostu-vimos que el Gobernador era “la única parte indispensable en [el] recurso”. (Énfasis suplido.) Hernández Agosto, supra, pág. 412. En el que nos ocupa, el único demandado, señor López Nieves, está en la misma situación en que se encon-traban aquellos incumbentes. Dijimos: “Como ya vimos, la razón de pedir en este caso, el envío de las nominaciones de los funcionarios concernidos al Senado . . . nada puede requerirles porque ellos no tienen incumbencia en el asunto.” (Énfasis suplido.) Hernández Agosto, supra, pág. 413. Ese razonamiento, válido entonces, aplica al presente. No podemos descartarlo. Sin embargo, curiosamente, la opinión reduce el valor de stare decisis de Hernández Agosto v. Romero Barceló, supra, a dos líneas en el escolio (2), mien-tras que eleva a rango de precedentes los antiguos casos de Pérez Soto v. Corte de Distrito, 38 D.P.R. 80 (1928), y Liggett & Myers Tobacco Co. v. Buscaglia, Tes., 64 D.P.R. 78 (1944). Una simple lectura, sin mucho esfuerzo mental, pone de manifiesto que los intereses en conflicto en ambos casos remotamente comparan con la importante facultad consti-tucional de nombramientos del Primer Ejecutivo y las prerrogativas del Senado. (3)
Si bien se pretende, el caso de autos no es susceptible de ser válidamente distinguido mediante una errónea o con-fusa denominación del pleito. Evitemos sucumbir ante el magnetismo incontrolable de las palabras y los efectos hipnóticos de los títulos o epígrafes. Lo determinante es percibir su verdadera naturaleza atendidas las alegaciones, prueba y remedios. Aunque se le excluyó, la razón de pedir *634es la misma: forzar al señor Gobernador a que remita al Senado la nominación del Secretario de Agricultura. López Nieves, como único demandado, carece de capacidad para representarlo. No tiene control ni injerencia alguna en esa omisión ejecutiva. Tampoco sobre las posiciones e interpre-taciones que asume el señor Gobernador en cuanto al alcance de la ley y la Constitución. Simplemente, aquél es un funcionario que cumple y está subordinado al mandato de interinato preceptuado en el Art. 7 de la Ley Núm. 60 de 25 de abril de 1940 (3 L.P.R.A. sec. 357). Esa ley se presume constitucional y no ha sido impugnada ni invalidada. Preci-samente, para cuajar la decisión se cualifica y condiciona su interinato limitando los poderes fundamentales de su superior jerárquico, el Primer Ejecutivo.
Ahora bien, aun prescindiendo del anterior examen, igual resultado se impone aplicando la norma federal vigente. El superior jerárquico es parte indispensable “si el decreto concediendo el remedio le requiere que actúe, ya sea mediante el ejercicio directo de un poder que reside en él, o disponiendo que un subordinado lo haga”. 7 Wright & Miller, Federal Practice and Procedure: Civil Sec. 1622, pág. 222 (1972).
V
Recapitulando. Desde sus inicios en instancia, sin dificultad alguna, la pesquisa judicial se perfiló en su co-rrecta perspectiva: una pugna entre el Primer Ejecutivo y la cámara alta en cuanto a la definición de varios de sus respectivos atributos constitucionales, tomando como tras-fondo fáctico el interinato del señor López Nieves.
La decisión de hoy interpreta el alcance y contenido del poder de nominación del Gobernador de Puerto Rico. Sobre todo, va más allá. Lo poda. Aunque aspira a “logr[ar un] equilibrio”, el inventario final es un poder ejecutivo cerce-nado. Además, expone el derecho del Senado en ese proceso como nervio primario para cimentar los límites de un inte-*635rinato y crea una vacante que oportunamente requerirá y obliga a una acción ejecutiva. Lamentablemente todo ello se hace sin incluírsele como parte ni dársele oportunidad de ser oído, no obstante ser forzosamente litisconsorte como cotitular constitucional y partícipe de esos derechos adjudi-cados en este singular drama judicial (inaudita altera pars).
El análisis que precede y las interrogantes planteadas reflejan, incuestionablemente, que procede la presencia del Primer Ejecutivo en controversias judiciales como la que nos ocupa, en que a iniciativa del Senado se litigan, directa o indirectamente, prerrogativas fundamentales de su cargo. Éste es el axioma aplicable y debería prevalecer. Una estricta juridicidad y la observancia del protocolo judicial mínimo que corresponde y debemos, sin distinción, hacia los otros poderes constitucionales lo aconsejan e imponen. “[A]precia[mos] como el mejor de los textos el sentido co-mún.” A. Ossorio, El Alma de la Toga.
Queda demostrado que el señor Gobernador era y es parte indispensable. Su interés constitucional es “real e inmediato”. Ante el incumplimiento inexplicable por los demandantes apelados de lo dispuesto en la Regla 16.1, el foro judicial debió concederles plazo para traerlo al pleito, y en su defecto, desestimar la acción conforme las Reglas 18 y 10.2 vigentes.
—O—

 Sobre este extremo, el dictamen del ilustrado tribunal sentenciador es parco. Expuso que “[e]n este caso no se cuestiona que la parte con interés es el Secretario de Agricultura en funciones. No hay 'planteamiento directo ante nos sobre falta de parte indispensable. En este caso la situación es a la inversa del caso de Hernández Agosto, en que la única parte con interés era el Gobernador de Puerto Rico”. (Énfasis suplido.)
Se deduce, pues, que dicho foro, en cierto sentido, fue inducido a error. Al no planteársele frontalmente la cuestión, estimó implícitamente que podía adjudicar la controversia sin la presencia, como parte indispensable, del señor Gobernador.


 En lo pertinente dispone:
“16.1. Acumulación indispensable
“Las personas que tuvieren un interés común sin cuya presencia no pueda adjudicarse la controversia, se harán partes y se acumularán como demandantes o demandadas según corresponda. Cuando una persona que deba unirse como demandante rehusare hacerlo, podrá unirse como demandada.
“16.2. Acumulación no indispensable
“El Tribunal podrá ordenar la comparecencia de aquellas personas sujetas a su jurisdicción, que a pesar de no ser partes indispensables, deban ser acumuladas si se ha de conceder un remedio completo a las personas que ya sean partes en el pleito.”


 El “interés” atribuible al Auditor de Puerto Rico es de índole superficial. El primero trataba de si el auditor municipal desembolsaba unos cheques para pagar el sueldo del alcalde. El otro, si un empleado de su oficina presenciaba el proceso de destruir unos sellos de rentas internas en el Departamento de Hacienda.